TRAPP, J. Defendant was sentenced to the Illinois Youth Commission upon his plea of guilty to a charge of auto theft, c 95i/2, § 4-102, 111 Rev Stats, a misdemeanor. The State’s Attorney has confessed error in the magistrate’s denial of defendant’s petition for probation in the following circumstances — the defendant is 15 years of age. He, with two boys, aged fourteen and fifteen, respectively, stole an automobile. Defendant was the driver of the automobile which was wrecked. The probation officer was not called to testify at the hearing on probation, but his written report discloses no prior convictions. Defendant testified that he resided at the home of his parents, was in his final year of grammar school, and that his school grades were in the range D or F. Defendant also testified that he had violated the curfew law of the town in which he resided and had been expelled from school for three days for smoking on school property. Following the hearing, the State’s Attorney recommended that probation be granted. The magistrate granted probation to each of the two boys charged with defendant. By reason of the error confessed, it is not necessary to examine the several issues raised upon the appeal. The conviction upon the plea of guilty is affirmed, but the cause is remanded with directions to vacate the sentence imposed, and to enter an order granting probation. Conviction affirmed, cause remanded with directions. SMITH and CRAVEN, JJ., concur.